DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 as filed October 12, 2020 are pending. 
 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a method for treating a subject with a xenoestrogen, the method comprising determining the xenoestrogen does not cause ER-mediated genotoxicity in a tissue sample (containing ER-positive cells) from the subject, classified in part in class A61K 31/138. 
II. Claims 6-8, drawn to a method for treating a subject with an aromatase inhibitor or SERD, the method comprising contacting a tissue sample (containing ER-positive cells) from the subject with xenoestrogen that is insufficient to induce ER-dependent transactivation, and determining the xenoestrogen does cause ER-mediated genotoxicity in the sample, classified in part in class A61K 31/565.
III. Claims 9-17, drawn to a method for evaluating a xenoestrogen, the method comprising contacting an ER-expressing breast cell with a xenoestrogen and assaying the cell for DNA strand breaks, formation of R-loops, formation of G-quadruplexes, or any combination thereof, classified in part in classes G01N 33/4833 and G01N 33/5008 and G01N 33/57415. 

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, each of Inventions I and II have a materially different design, mode of operation, function, and effect because 
Invention I has a materially different design comprising determining the non-occurrence of ER-mediated genotoxicity in a subject’s sample and a materially different function of treating the subject with a xenoestrogen, which are not shared by Invention II, and 
Invention II has a materially different design comprising determining the occurrence of ER-mediated genotoxicity in a subject’s sample and a materially different function of treating the subject with an aromatase inhibitor or SERD, which are not shared by Invention I. 
And Inventions I and II do not overlap in scope because each also has a materially different mode of operation (in the determinations made in each) and effect based on the different designs and functions explained above.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Each of Inventions I-II and Invention III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, each of Inventions I and II have a materially different design, mode of operation, function, and effect because 
Each of Inventions I-II has a materially different design comprising determining effects of a xenoestrogen in a sample and a materially different function of treating a subject with an active compound (a xenoestrogen, an aromatase inhibitor or SERD) which are not shared by Invention III, and 
Invention III has a materially different design comprising use of an ER-expressing breast cell (instead of ER-expressing or GPER1-expressing cells from other tissues) and a materially different function of evaluating xenoestrogen safety, which are not shared by Inventions I-II. 
And each of Inventions I-II and Invention III do not overlap in scope because each also has a materially different mode of operation (in the ER subtype tested) and effect based on the different designs and functions explained above.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
⦁	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635